Case 3:17-cv-05769-RJB Document 238-2 Filed 01/13/20 Page 1 of 6




                    EXHIBIT 2
       Case 3:17-cv-05769-RJB Document 238-2 Filed 01/13/20 Page 2 of 6

Michael Heye                                                December 4, 2019

                                                                      Page 1
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                  AT TACOMA
     -----------------------------------------------------------
       UGOCHUKWU GOODLUCK NWAUZOR,                 )
       FERNANDO AGUIRRE-URBINA,                    )
       individually and on behalf of all           )
       those similarly situated,                   )
                         Plaintiffs,               )
                 vs.                               ) No. 17-cv-05769-RJB
       THE GEO GROUP, INC., a Florida              )
       corporation,                                )
                         Defendant.                )
     -----------------------------------------------------------
     ** Transcript Contains Portions Designated Confidential **
                       ** See Index on Page 4 **
     -----------------------------------------------------------
           Videotaped Deposition Upon Oral Examination of
                             MICHAEL T. HEYE
     -----------------------------------------------------------
                                  10:04 a.m.
                        Wednesday, December 4, 2019
                        810 Third Avenue, Suite 500
                             Seattle, Washington
       REPORTED BY:     Keri A. Aspelund, RPR, CCR No. 2661


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 238-2 Filed 01/13/20 Page 3 of 6

Michael Heye                                                December 4, 2019

                                                                      Page 6
  1                  MS. CHIEN:   And this is Marsha Chien, and I
  2   represent the State of Washington in a consolidated case.
  3                  THE VIDEOGRAPHER:     Will the court reporter
  4   please administer the oath.
  5                    --------------------------
  6   MICHAEL T. HEYE:            Witness herein, having been
  7                               duly sworn, testified as follows:
  8                        E-X-A-M-I-N-A-T-I-O-N
  9   BY MR. WHITEHEAD:
 10            Q.    Good morning, Mr. Heye.
 11            A.    Hello.
 12            Q.    We met a moment ago off the record, but I would
 13   like to introduce myself for benefit of the record.                 My
 14   name's Jamal Whitehead.       I represent Mr. Nwauzor and the
 15   class of civil immigration detainees that he represents in
 16   a private lawsuit against the GEO corporation.
 17                  Could you please state and spell your name for
 18   the record.
 19            A.    It's Michael Heye, M-I-C-H-A-E-L, and last name
 20   is Heye, H-E-Y-E.
 21            Q.    And your middle name, Mr. Heye?
 22            A.    Thomas --
 23            Q.    What's --
 24            A.    -- T-H-O-M-A-S.
 25            Q.    And your date of birth, please.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 238-2 Filed 01/13/20 Page 4 of 6

Michael Heye                                                December 4, 2019

                                                                     Page 94
  1   second page is the slip sheet that bears the Bates number,
  2   so you see there in the bottom right corner?
  3                  MS. MELL:    Yeah.
  4                  MR. WHITEHEAD:    This one says GEO-State 019281,
  5   and then the printout from the Excel file is the third
  6   page.
  7                  MS. MELL:    Okay.   Okay.
  8            Q.    All right.   So, Mr. Heye, my -- my question to
  9   you is, what are we looking at here on this third page of
 10   Exhibit-325?
 11            A.    Pods, workers, hours, total.
 12                  Spreadsheet?
 13            Q.    Now, according to the metadata produced with the
 14   Excel spreadsheet, mheye, H-E-Y-E, is listed as the author.
 15                  Did you create this spreadsheet?
 16            A.    Yeah.
 17            Q.    So what does this spreadsheet reflect?
 18            A.    It shows the pods and outside details.
 19            Q.    When did you create this document?
 20            A.    A couple years ago.
 21            Q.    So 2017?
 22            A.    I believe it was.
 23            Q.    Why did you create this document?
 24            A.    It was my -- it was either -- I think it was the
 25   A-dub -- or was it Ryan?        One of the admin people asked me


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 238-2 Filed 01/13/20 Page 5 of 6

Michael Heye                                                December 4, 2019

                                                                     Page 95
  1   if they would -- if I would put a spreadsheet together on
  2   how many pods we have, how many workers, or how many
  3   assignments total there could be in each section, and then
  4   they wanted to know how long certain things took and
  5   average it out.
  6            Q.    The information that's reflected here on the
  7   spreadsheet, where is it derived from?
  8            A.    The pods is how many pods we got, the workers is
  9   the total number of assignments per unit, and then the --
 10   where it says "Hours," I just called the pod and asked the
 11   pod officer what is -- how long it typically takes for an
 12   assignment to get completed.
 13            Q.    Are you aware of any other purpose for this
 14   document?
 15            A.    Nope, they just asked me to put something
 16   together.
 17            Q.    So someone in your chain of command asked you to
 18   put this document, which is Exhibit-325, together?
 19            A.    Correct.
 20            Q.    And the information that's reflected here, you
 21   consulted with the detention officers to fill in the Hours
 22   column; is that right?
 23            A.    Correct, on some of it, and some of the other
 24   stuff, kitchen and ...
 25            Q.    For the kitchen, who did you consult with on


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 238-2 Filed 01/13/20 Page 6 of 6

Michael Heye                                                December 4, 2019

                                                                    Page 125
  1
                             C-E-R-T-I-F-I-C-A-T-E
  2
  3    STATE OF WASHINGTON )
  4                             )   ss.
  5    COUNTY OF THURSTON       )
  6
                   I, the undersigned Registered Professional
  7    Reporter and Certified Court Reporter, hereby
       certify that the foregoing deposition upon oral
  8    examination was taken stenographically before me and
       transcribed under my direction;
  9
 10                That the witness was duly sworn by me,
       pursuant to RCW 5.28.010, to testify truthfully; that the
 11    transcript of the deposition is a full, true, and correct
       transcript to the best of my ability; that I am neither
 12    attorney for, nor a relative or employee of, any of the
       parties to the action or any attorney or counsel employed
 13    by the parties hereto, nor financially interested in its
       outcome.
 14
 15                I further certify that in accordance with CR
       30(e), the witness was given the opportunity to examine,
 16    read, and sign the deposition, within 30 days, upon its
       completion and submission, unless waiver of signature was
 17    indicated in the record.
 18
                   IN WITNESS WHEREOF, I have hereunto set
 19    my hand this 16th day of December, 2019.
 20
 21
 22
                   __________________________________________
 23
                   NCRA Registered Professional Reporter
 24                Washington Certified Court Reporter No. 2661
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
